UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6970



JOSEPH BOWLER,

                                              Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; A. P. HARVEY, Operations,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-800)


Submitted:   March 3, 2003                 Decided:   March 12, 2003


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Bowler, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Joseph Bowler appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.           See Bowler v. Young, No. CA-

01-800 (W.D. Va. June 12, 2002).           We also deny Bowler’s motion for

appointment of counsel. We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                       2